Memorandum. Order affirmed. The grant of summary judgment, " 'the procedural equivalent of a trial’ ” (Capelin Assoc. v Globe Mfg. Co., 34 NY2d 338, 341; Falk v Goodman, 7 NY2d 87, 91), results in a final judgment on the merits, which bars another action between the same parties based upon the same cause of action (Dye v Lincoln First Bank of Rochester, 38 NY2d 769, 771; 6 Carmody-Wait 2d, NY Prac, § 39:39, p 492). On this record, we cannot say that the Appellate Division’s denial of the plaintiffs application to vacate the judgment *1035entered after plaintiffs default on the summary judgment motion constituted an abuse of discretion (see Hitchcock v Peaslee, 145 NY 547; Williams v Montgomery, 60 NY 648; Cohen and Karger, Powers of the New York Court of Appeals, § 151, p 596).
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
Order affirmed, with costs, in a memorandum.